Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This is a final rejection. Claims 1-8, 10, and 14-20 are pending.  

Status of Claims 
Applicant’s amendment date 05/09/2022, amending claims 1-2, 4-8, 10, 15, and 18-20. Cancelling claims 9, and 11-13. 

Response to Amendment
The previously pending rejection under 35 USC 101 will be maintained. 
The pending rejection under 35 USC 103 will be maintained. 
The previously claim interpretation under 35 USC 112(f) will be withdrawn in view of applicant remarks (see remarks page 9). 
The previously rejection under 35 USC 112b will be withdrawn (see remarks page 14). 



Response to Arguments 
Applicant arguments filed 05/09/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by applicant’s amendments to the claims. 
Response to amendments under 35 USC 101
Applicant argues (Page 10 of the remarks): 
Applicant submits that, at a minimum, the claims are patent eligible under Step 2A, Prong 2 of the Alice test, which requires that "examiners should evaluate whether the claims as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." 2019 SME Update, page 11, paragraph [02]. Furthermore, the analysis of the claim under Step 2A, Prong 2 requires that "the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement." Id at page 12, paragraph [03]. 
Examiner respectfully disagrees:
With regard to an abstract idea, Independent Claims the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method: receiving a plurality of transaction data, each transaction data of the plurality of transaction data comprising at least two transaction attributes, the at least two transaction attributes comprising a merchant identifier, wherein the plurality of transaction data includes a plurality of different merchant identifiers; the plurality of transaction data based on a particular transaction-based insight option of a plurality of transaction-based insight options; determining a resulting transaction-based insight for the particular transaction-based insight option based on the segmented transaction data; a request to access a particular type of transaction-based insight for a plurality of merchants, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers; obtaining corresponding transaction-based insights for the particular type of transaction- based insight; and the corresponding transaction-based insights for the particular type of transaction- based insight to in association with merchant information of each of the plurality of merchants. The claims are directed to generating an insights with merchant information of each of the plurality of merchants which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Also, the claims are directed to group transaction data to generate the insights which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recite the additional limitation “system”, “API”, “a storage resource”, and “an analysis engine”  are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). This language merely requires execution of an algorithm that can be performed by a generic computer component and provides no detail regarding the operation of that algorithm. As such, the claim requirement amounts to mere instructions to implement the abstract idea on a computer, and, therefore, is not sufficient to make the claim patent eligible. See Alice, 573 U.S. at 226 (generic computer components that amounted to mere instructions to implement the abstract idea on a computer); October 2019 Guidance Update at 11–12 (recitation of generic computer limitations for implementing the abstract idea “would not be sufficient to demonstrate integration of a judicial exception into a practical application”). All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Applicant argues (Page 12 of the remarks): 
Even if the Examiner still finds the claims to be patent ineligible under Step 2A, Prong 2, the claims should be found patent eligible under Step 2B. Indeed, amended claim 1 recites unconventional activity with respect to providing information to customers via a graphical user interface of review platforms accessed through websites or applications about a plurality of merchants.
Examiner respectfully disagrees:
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Independent claims do not include my limitations amounting to significantly more than the abstract idea, along. The claims include various elements that are not directed to the abstract idea. These elements include “system”, “API”, “a storage resource”, and “an analysis engine”
Examiner asserts that ““system”, “API”, “a storage resource”, and “an analysis engine”  are a generic computing element performing generic computing functions. (See MPEP 2106.05(f))

Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

Applicant argues (Page 11 of the remarks): 
The claimed invention is similar to that found patent eligible in DDR and BASCOM -providing a technical solution to a technical problem -for at least the reason that the claims "effect an improvement in [a] technology or technical field," (see McRO). Indeed, the claims address a problem which is unique to the internet and review platforms accessed through websites and applications. As explained in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014):
Examiner respectfully disagrees:
The instant application is not similar to the case law the applicant listed above. The claims recite generating an insights based on transaction data. The claims are directed to generating an insights with merchant information of each of the plurality of merchants which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Also, the claims are directed to group transaction data to generate the insights which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea. Accordingly, the claim recites an abstract idea (see below 101 rejection. With regard to step 2A, prong 2 and step 2B the judicial exception is not integrated into a practical application. The additional element recited in the claim does not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea, (see below 101 rejection). The additional elements just “apply it” on a computer (MPEP 2106.05F), because it’s just displaying results.
Response to Argument under 35 USC 103: 
Applicant’s arguments are unpersuasive. Applicant’s arguments are geared towards newly added/amended limitations that are considered for the first time in the rejection sections of this office action to which applicant refer for further clarification. 

Claim Objections
Claim 7 objected to because of the following informalities:  
Claim 7 recite “further comprise and a payment method”, it should be “further comprise a payment method”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-8, 10, and 14-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.



PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).

Independent Claims 1, 8, and 18 the claims, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: A method: receiving a plurality of transaction data, each transaction data of the plurality of transaction data comprising at least two transaction attributes, the at least two transaction attributes comprising a merchant identifier, wherein the plurality of transaction data includes a plurality of different merchant identifiers; the plurality of transaction data based on a particular transaction-based insight option of a plurality of transaction-based insight options; determining a resulting transaction-based insight for the particular transaction-based insight option based on the segmented transaction data; a request to access a particular type of transaction-based insight for a plurality of merchants, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers; obtaining corresponding transaction-based insights for the particular type of transaction- based insight; and sending the corresponding transaction-based insights for the particular type of transaction- based insight to in association with merchant information of each of the plurality of merchants.  

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, 8, and 18 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed to generating an insights with merchant information of each of the plurality of merchants which covers commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Also, the claims are directed to group transaction data to generate the insights which is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) then it falls within the “method of organizing human activity” and “Mental Processes” grouping of abstract idea. Accordingly, the claims recite an abstract idea.

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “API”, “a storage resource”, and “an analysis engine”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-7, 10, 14-17 and 19-20 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 8, and 18 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 8, and 18 includes various elements that are not directed to the abstract idea. These elements include “system”, “API”, “a storage resource”, and “an analysis engine”.
Examiner asserts that a “system”, “API”, “a storage resource”, and “an analysis engine” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-7, 10, 14-17 and 19-20 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity and mental process. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity and mental process. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Gould et al. US 2019/0287135 (hereinafter Gould).

Regarding Claim 1: 
A method comprising: 
receiving a plurality transaction data, each transaction data of the plurality of transaction data comprising at least two transaction attributes, the at least two transaction attributes comprising a merchant identifier, wherein the plurality of transaction data includes a plurality of different merchant identifiers; (referring back to applicant specification with regard to merchants, in ¶[0006], “the recipients are registered subscribers for an insights service. In some cases, the recipients are merchants”. Unser disclose  figs. 1-3a [0035], “a database 310 containing a multiplicity of transaction data is included in managing computer system 110 … the transaction database 310 includes payment card transaction records 312 (EN: transaction records includes at least two transaction attributes”) 
segmenting the plurality of transaction data based on a particular transaction-based insight option of a plurality of transaction-based insight options; (Unser [0039-0040], “analytical processing of the transaction data includes performing one or more of variable analysis purchase sequencing, segmentation, clustering, and parameter modeling to establish profiles, trends and other attributes and relationships that link merchants, customers, events and serviceable properties … data segmentation of the transactions data associated with analytics engine 350 includes dividing information into groups”.) 
determining a resulting transaction-based insight for the particular insight option based on the segmented transaction data; (Unser [0044], “the profiles and attributes from block 370 may be applied to one or more particular customers 382, merchants or service providers 384, markets 386, and other applications 388 in order to provide particular insights for a select application. Unser [0050], “order to provide information and insight relative to a select application (e.g. specific customer, merchant, service interval and/or property to be serviced”. Also, see Unser [0051], and [0058]) 
storing the resulting transaction-based insight in a storage resource; receiving, from a review platform, (Unser clearly disclose in fig. 3a and Fig. 4 [0035]. with regard to receive a request to access a particular type of insight stored in the storage resource from a review platform”) a request to access a particular type of transaction-based insight for a plurality of merchant stored in the storage resource via an insights [device input/output interface], [[wherein the review platform allows customers to leave reviews of merchants, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers]]; (referring back to applicant specification with regard to merchants, in ¶[0006], “the recipients are registered subscribers for an insights service. In some cases, the recipients are merchants”. Unser [0047] & [0053], “the analytics engine for analysis of select products, merchants, services, actions, and/or customers. Specific preferences and profiles may also be generated and stored in the analytics engine for application to transaction records”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information (block 590) relating to a service interval for a given action or event of the serviceable property adjusted by the selected data characteristics of the particular request”.) 
obtaining corresponding transaction-based insights for the particular type of transaction-based insight from the storage resource; and sending the corresponding transaction-based insights for the particular type of transaction-based insight to the review platform for display in [[a graphical]] user interface in association with merchant information of each of the plurality of merchants and any corresponding reviews of each of the plurality of merchants on the review platform.   (See Unser [0032], “user interface communicatively couple over one or more networks for interfacing with managing system”. Unser Fig. 4 [0048]-[0051], “460 wherein the categorized transactions data and customer and merchant profiles are processed according to select independent, dependent and/or specialized variables to identify trends, customer behaviors, and relationships between product and service purchases by customers, purchasing frequency intervals relating to particular customers, merchants and/or products and services, and probabilities associated with the likelihood of future customer purchases of particular products based on the analysis of the transactions data ….. (block 470) results in computation of probability scores or likelihood indicators (480) …. (block 490) from system 110 to provide informational messages …. Deliver insights to particular market segments, merchants, customers, and/or service providers”. Unser [0044], “provide particular insights”. Unser [0058], “the particular user request may be applied (block 580) to the analytics engine and attributes ascribed in block 570 in order to output enhanced information … adjusted by the selected data characteristics of the particular request … identify a list of likely new boat owner (e.g. boat purchasers within the last 12 months) in a given geographic region …. To gain insight into such purchasers and determine optimized intervals for approaching those potential customers for his/her particular service”. Also, see [0066-0067]) but, specifically fails to disclose API wherein the review platform allows customers to leave reviews of merchants, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers; sending the corresponding transaction-based insights for the particular type of insight to the review platform for display in a graphical user interface in association with merchant information of each of the plurality of merchants and any corresponding reviews of each of the plurality of merchants on the review platform. 

However, Gould teaches the following limitation: 
receiving, from a review platform, a request to access a particular type of transaction-based insight for a plurality of merchant stored in the storage resource via an insights application programming interface (API), (Gould Fig. 2  [0010], “the search result may be retrieved by submitting an application programming interface (API) query to a web service that is configured to retrieve the search result from a filesystem maintained on a distributed computing cluster”. Gould [0032-0034], “raw data transformations may provide data aggregation and transformation to support data science generation and data insights creation …. Summarize the transaction history of transaction accounts as well as the transaction history at merchants ... create user to user and merchant to merchant similarity metrics based on user transaction data … custom content for a user based on a similarity with other users”. Gould [0040], “insights creation may include creating descriptive statistics, ranking, and score for merchants”. Gould [0054], “real-time database may allow content provider to retrieve profile and generate customer content in real-time”. Also, see [0042-0043] ) 
wherein the review platform allows customers to leave reviews of merchants, wherein each of the plurality of merchants correspond to a different merchant identifier of the plurality of different merchant identifiers (Gould [0051], [0057-0058], “content provider 106 may receive feedback 268 on content from the application. Feedback may include direct feedback such as a like, a dislike, a pin, a review, a recommendation, a query response, or other user action that indicates a positive, negative, or indifferent perception of the content by a user. Feedback may also include indirect feedback such as transactions and fulfillment … adjusting the user’s score with various merchants”.)  
sending the corresponding transaction-based insights for the particular type of insight to the review platform for display in a graphical user interface in association with merchant information of each of the plurality of merchants and any corresponding reviews of each of the plurality of merchants on the review platform. (Gould [0007], “the system may select a plurality of merchants based on the plurality of records of charge … generate the content based on the merchant score in response to the request for the content. The request may be automatically generated by the application or may be in response to an action by the first user. The system may also transmit the content to the application for display”. Gould [0051], Gould [0062-0067], “transmit the search results to the application. By ordering and filtering search results based on the transaction history of the user or of a similar user based on profile similarities … restaurants identified”  Gould [0080], “computer system can include a display interface that forwards graphics, text, and other data from the communication infrastructure for display on a display unit”. )
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include an insights API and user interface, as taught by Gould, in order to access an insight via an insight API in a much shorter amount of time retrieving the search result from a filesystem maintained on a distributed computing cluster (Gould [0010]). Also, to access a particular type of insight to the review platform for display in association with merchant information by transmitting the content to the application for display (Gould [0051]). 

Regarding Claim 2: 
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes comprise, a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 3: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein determining the resulting insight for the particular insight option based on the segmented transaction data comprises performing at least one of 
inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 5: 
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, and at least one of a country code of an issuer, a country code of the merchant, a state code of the merchant, or a city code of the merchant, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a location-based community of customers for each merchant of the plurality of merchants.  (Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.) 

Regarding Claim 7: 
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise and a time and date, (Unser [0036], EN: merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046]) wherein the resulting transaction-based insight for the particular transaction-based insight option comprises an operational status of each merchant. (Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”.) 

Regarding Claim 8: 
Claim 8 is the computer-readable medium claim corresponding to the method claim 1 rejected above. Therefore, Claim 8 is rejected under the same rational as claim 1. 

Regarding Claim 9: (Cancelled)

Regarding Claim 10: 
Unser in view of Gould disclose the medium of claim 8, 
Unser further teach wherein the particular type of transaction-based insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.  .  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”)

Regarding Claim 11: (Cancelled) 

Regarding Claim 12: (Cancelled)

Regarding Claim 13: (Cancelled)

Regarding Claim 14: 
Unser in view of Gould disclose the medium of claim 8, 
Unser further teach wherein the particular type of insight comprises at least one of a frequency of returning customers, a frequency of new customers, a community of customers, whether a merchant is popular with tourists or locals, a payment method being used by customers at a merchant, or an operational status of a merchant.   (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. Unser [0034], “providing enhanced data relating to updated predicted customer delivery schedules, updated customer product repair intervals, and updated customer list of potential or existing customers predicted to require servicing of a given product within a predetermined future time intervals”. Unser [0073], “a user may query the system in order to compare particular auto mechanics …. Providing insight into the particular merchant’s business”). Unser [0053-0055], “the query may request a list of likely new boat owners within a given local geographic region (e.g., within the state of Virginia) …. Processed via the analytics engine according to statistical analysis for determining those customer … indicates a likelihood of a customer’s new boats purchase at a merchant boat dealer”.)

Regarding Claim 15: 
Unser in view of Gould disclose the medium of claim 8, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 16: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Gould disclose the medium of claim 8, 
Unser further teach wherein the instructions to determine the resulting insight direct the computing system to: perform at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.)
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis on the segmented transaction data.  (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Regarding Claim 17: 
Unser in view of Gould disclose the medium of claim 8, 
Unser further teach further comprising instructions that direct the computing system to: provide a push service configured to identify one or more recipients of a particular type of insight; and send, to each identified recipient of the one or more recipients, corresponding insights for the particular type of insight.  (Unser [0067], “in response to this determination, the computer system may also prompt the merchant to send to a particular customer a targeted advertisement or reminder at a given time interval …. Output an alert message advising as to the customer’s”.) 

Regarding Claim 18: 

Claim 18 is the system claim corresponding to the method claim 1 rejected above. Therefore, Claim 18 is rejected under the same rational as claim 1. 

Regarding Claim 19: 
Unser in view of Gould disclose the system of claim 18, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, a time and date, a payment method, a country code of an issuer, a country code of the merchant, a state code of the merchant, a city code of the merchant, or a category code of the merchant.  (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  

Regarding Claim 20: 
Referring back to applicant specification with regard to the different analysis, in [0026], inferential analysis 206 includes linear regression analysis. In [0027], “cross-segment analysis 210 can be made across different segments. In [0024], “descriptive analysis 202 refers to measures of frequency (e.g., mean, median, mode), and in [0025], “user analysis refers to the evaluation of behavior or characteristics of a particular user or group of users”

Unser in view of Gould disclose the system of claim 18, 
Unser further teach wherein the processor is further configured to determine the resulting insight by performing at least one of inferential analysis, (Unser [0038], “analytics engine 350 … analysis techniques, such as regression analysis”. Unser [0063], “transactions data may be analyzed by the system using regression analysis”. Also, see [0056])  
cross-segment analysis, (Unser [0020], “the analytics engine may user models such as … segmentation and clustering applied to the transactions data”. Unser [0039], “one or more variable analysis purchase sequencing, segmentation, clustering … cluster or group certain sets of objects whereby objects in the same group express a degree of similarity”.) 
descriptive analysis, (Unser [0038], “variable analysis of purchasing frequency”. Unser [0064], “analysis of … relative frequencies [0066], “determined average may be calculated as the arithmetic average (mean). The average may be calculated as a median, mode, geometric mean”.) or 
user analysis. (Unser [0042], “analytics engine then determines relevant characteristics associated with categorized transactions data”.)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Gould et al. US 2019/0287135 (hereinafter Gould). Further, in view of Alex et al. US 2013/0073340 (hereinafter Alex).

Regarding Claim 4: 
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a masked user identifier, (Unser [0036], EN: transaction data 314, customer 316 account identifier, customer geography and demographics data may be obtained by modeling of the customer information and may be categorized for example, by local, regional, state, county, (please see Unser [0037], [0054] zip code) and other geographic or population and statistical boundaries, merchant information 318 may include merchant name, merchant type or line of business (MCC code), geographic location of the merchant or purchase, information relating to the purchase amount and date of purchase, date of delivery or service, type (please see Unser [0028], merchant classification codes”) and the like”.  Also, see [0046])  
wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a frequency (Unser [0018] & [0041], “purchasing frequencies”.) of [[returning]] customers for each merchant of the plurality of merchants and a frequency of new customers for each merchant of the plurality of merchants.  (Unser [0053], “the query may request a list of likely new boat owners within a given local geographic region …. Determining those customer that have purchased the serviceable property”. ) but, specifically fails to disclose returning customer for each merchant
Alex teaches following limitation: 
wherein the resulting transaction-based insight for the particular transaction-based insight option comprises a frequency of customers for each merchant of the plurality of merchants and a frequency of new customers for each merchant of the plurality of merchants.    (Alex figs. 8-9 [0044-0045], “permit a merchant to review a percentage of sales (again, based upon spend data and/or transaction data) to returning and/or new customers … average number of transactions 904 for returning and new customer”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Unser to include the feature of determining a frequency of returning customer for each merchant, as taught by Alex, in order to determine a frequency of returning customers for each merchant and a frequency of new customers for that merchant (Alex figs. 8-9). It will allow the user access to a variety of specific information about the growth and performance of the business (Alex [0003]). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Unser et al US 2015/0332284 (hereinafter Unser) in view of Gould et al. US 2019/0287135 (hereinafter Gould). Further, in view of Downs et al. US 2017/0213208 (hereinafter Downs).

Regarding Claim 6: 
Unser in view of Gould disclose the method of claim 1, 
Unser further teach wherein the at least two transaction attributes further comprise a payment method, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises [[accepted]] methods of payment at each merchant.  (Unser [0028], “determination of a merchant classification or category may be implemented using one or more indicia …. “merchant category code” or “MCC” is also a four-digit number assigned to a business by an entity that issues payment cars or by payment card transaction processors at the time the merchant is set up to accept a particular payment car”.) but, specifically fails to disclose accepted methods of payment at each merchant.
However, Downs teaches the following limitation: 
wherein the at least two transaction attributes further comprise a payment method, wherein the resulting transaction-based insight for the particular transaction-based insight option comprises accepted methods of payment at each merchant. (Downs [0003], “determining whether a merchant accepts payment cards are knows. Identifying merchant who are acceptors of payment cards, including merchant names and address information …. Identify whether one or more merchants are currently accepting MasterCard payment card transaction. Downs [0027], “insight into their customers’ acceptance data to predict merchants likely to accept additional commercial car products”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Unser to include the feature determining/finding accepted method of payment at each merchant, as taught by Downs, in order to determine whether a merchant accepts payment cards (Downs [0003] & [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen, Daqing, Sai Laing Sain, and Kun Guo. "Data mining for the online retail industry: A case study of RFM model-based customer segmentation using data mining." Journal of Database Marketing & Customer Strategy Management 19.3 (2012): 197-208.
Strauss et al. US 2017/0316459: Data system for adaptive incentive allocation in an online networked environment. 
Field-Darragh et al. US 2014/0279294: System and methods for order fulfilment, inventory management, and providing personalized services to customers. 
Sharp US 2016/0012465: System and method for distributing, receiving, and using funds or credits and apparatus thereof. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624